Citation Nr: 1419025	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee medial collateral ligament strain with medial meniscal degenerative changes.    

2.  Entitlement to a rating in excess of 10 percent for residuals of right knee medial collateral ligament strain with degenerative changes of the medial meniscus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A brief review of the background indicates that the Veteran last underwent a comprehensive VA examination of the knees in June 2008.  At that time, her reported symptoms included pain, weakness, and stiffness of the knees.  Physical examination showed normal range of motion bilaterally and no objective indications of subluxation or instability.  Assessments of medial meniscal degenerative changes in the left knee with small joint effusion and mild tricompartmental osteoarthritis, and right knee meniscal degeneration with moderate joint effusion, MCL [medial collateral ligament] strain, and evidence of chondromalacia, were made.  Subsequent VA outpatient records of 2009 reveal continued complaints of knee pain.  

In her March 2010 substantive appeal, the Veteran described the 2008 VA examination as "substandard" and explained that the examiner had failed to account for, and discuss, the impact that her feet had on the knees.  In addition, in the Veteran's representative's April 2014 Written Brief Presentation, he questioned the validity of the medical license of the VA examiner who had conducted the 2008 examination, mentioning that his research had reflected that the examiner had surrendered her only known medical license the year before the 2008 examination.  In essence, he requested that a current examination be scheduled. 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be obtained to determine the current manifestations and level of severity associated with the Veteran's left and right knee disabilities. 

The Board observes that the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the knee disabilities, the examiner will be asked to determine the overall level of functional impairment due to these factors. 

The Board also notes that VA treatment records dated to January 2010 have been associated with the claims file.  These records reflect that the Veteran has been receiving regular and ongoing treatment for her knee disabilities through the Columbus, Ohio, VA facility.  Therefore, on remand, the Veteran should be afforded an opportunity to identify any VA or non-VA healthcare provider who has treated her for knee disabilities and, thereafter, all identified records, to include those from the Columbus VA facility dated from January 2010 to the present should be obtained for consideration in her appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated her for bilateral knee disabilities.  After securing any necessary authorization from her, all identified records, to include those from the Columbus VA facility dated from January 2010 to the present, should be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to assess the severity and symptomatology associated with her service-connected bilateral knee disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  All necessary and indicated studies or tests shall be accomplished.  

The report of examination shall include a discussion of the Veteran's lay history and symptomatology as well as a summary of the pertinent lay and clinical history.  The Veteran's employment history and status should also be provided and clarified to include indicating whether she is currently employed full-time or otherwise, and whether any special accommodations have been made for her due to her knee conditions (as she has maintained that a prior examination failed to account for the time she spent on her feet and the impact this has on her knees).  The examination report shall address the following: 

Describe all symptoms caused by the service-connected bilateral knee disabilities, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted and the examiner shall also address whether the knees exhibit weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discussing the overall level of functional impairment attributable to these factors. 

The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the each knee is used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner shall also state whether there is any instability/subluxation of either knee, and if so, the severity of such should be described as slight, moderate, or severe.  The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into either knee joint.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported.  An assistive devices being used should be noted in terms of the nature and frequency of such. 

The examiner should also address the impact that the Veteran's bilateral knee disabilities have on her employability.    

The examiner must provide a comprehensive report by including all pertinent diagnoses and a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

